Citation Nr: 0124425	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00- 10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease (DJD) of the left shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision that, 
inter alia, granted the veteran a 20 percent rating for DJD 
of the left shoulder.  The veteran timely perfected an appeal 
of that denial to the Board.

In July 2001, a hearing before the undersigned Board Member 
was held at the New Orleans RO.  A transcript of this hearing 
is of record.  Additionally, the Board notes that in the July 
2001 hearing transcript, the veteran states that he was 
recently diagnosed with carpal tunnel and rotator cuff 
damage, secondary to his service-connected disabilities.  
Since these issues have not been adjudicated by the RO, they 
are referred back to the RO for appropriate action.  


REMAND

The veteran contends that his service-connected DJD of the 
left shoulder is more disabling than currently evaluated.  He 
contends that, since VA examination of his right shoulder in 
January 2000, his condition has deteriorated.  His current 
omplaints include pain, cramping, popping and locking.

Also, during his July 2001 Board hearing, the veteran stated 
that he was currently being treated for his left shoulder 
disability at the New Orleans VA Medical Center (VAMC) and 
had been scheduled for physical therapy, but had to cancel 
due to a death in the family.  He stated, however, that he 
intended on rescheduling a therapy program upon seeing his 
primary care physician in August 2001.  Additionally, the 
veteran also stated that a magnetic resonance imaging (MRI) 
test, ordered by the VA, had recently been performed at the 
"University Hospital."  

Under the circumstances of this case, the Board finds that 
further development of the issue under consideration is 
warranted.  First, the RO should obtain and associate with 
the record all outstanding pertinent medical records, to 
specifically include the VA records referred to above.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
outstanding medical records from any other source(s) or 
facility(ies) identified by the veteran.

Once all outstanding medical records are obtained and 
associated with the claims file, the RO should schedule the 
veteran for a VA orthopedic examination to determine the 
current nature and severity of the veteran's DJD of the left 
shoulder.  The examiner should render specific findings as to 
the extent of functional loss attributable to such factors as 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
and/or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).  The 
appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000, which among other things, redefines 
VA's duties to notify and assist a claimant (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001) and the recently promulgated regulations implementing 
the Act, see 66 Fed. Reg. 45620, 45630-2 (Aug. 29, 2001)).  
However, the fact that specific actions have been identified 
herein does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other indicated development and/or notification 
action.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant may have received 
treatment, to specifically include 
treatment and physical therapy records 
from the New Orleans VAMC, and a copy of 
the report of the MRI recently performed 
at the "University Hospital." The RO 
should also obtain and associate with the 
record all outstanding pertinent medical 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and the veteran and his representative 
should be so notified.  The veteran is 
also free to submit any pertinent medical 
or other records in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo examination. 

2.  After associating with the claims 
file all records received pursuant to the 
above-requested development, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his left 
shoulder.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in her 
claims files, including a complete copy 
of this REMAND in conjunction with the 
examination.  All indicated tests and 
studies (to include range of motion 
studies, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be set forth in detail.  

Specifically, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left shoulder disorder.  
If pain on motion is indicated, the 
examiner should specify the point at 
which pain begins.  In addition, based 
upon pertinent examination findings and 
the veteran's credible complaints, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended at 38 C.F.R. §§ 
3.102 and 3.159), are fully satisfied.

6.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, the RO should 
consider the extent of functional loss in 
the veteran's left shoulder due to pain 
and other factors, to include with 
repeated use and/or during flare-ups.  
The RO must provide full reasons and 
bases for its determinations.

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC)  (containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal), and afforded 
the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the RO for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski 
, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


